DANIEL S. PEARSON, Judge.
While it may have sprung temporarily in the defendant’s breast, his hope that he would retain his job and not be arrested and prosecuted for grand theft from his employer, which, according to him, occa*387sioned his confession, was not engendered by any statement or action of the police or the employer, acting in concert with them. Compare, e.g., Foreman v. State, 400 So.2d 1047 (Fla. 1st DCA 1981). Accordingly, the trial court’s determination that the confession was freely and voluntarily given is amply supported by the record, and the judgment of conviction is affirmed.
Affirmed.